Citation Nr: 0615893	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1956. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In April 2004, the veteran appeared 
at a Central Office hearing.


FINDING OF FACT

Although the service medical records do not show a low back 
disorder during service, there is sufficient competent and 
probative evidence of record to reasonably relate the 
currently diagnosed degenerative changes of the lumbar spine 
to the veteran's military service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.    §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Board Remand of December 2004 and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in February 2002, 
October 2002, and December 2004, the RO and Appeals 
Management Center (AMC) advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The February 2002 and December 2004 VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The Board also recognizes that the December 2004 
VCAA notice specifically requested that the veteran provide 
any evidence in his possession that pertained to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While notice pursuant 
to section 3.159(b)(1) provided to the veteran in December 
2004 was not given prior to the first AOJ adjudication of the 
claim, the case was reconsidered again in July 2005 and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  See Mayfield v. Nicholson, No. 05-7157, slip op. at 
8 (Fed. Cir. April 5, 2006).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, to decide the claim would not be prejudicial error 
to the veteran.  

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
In so concluding, the Board also finds that the Remand 
instruction directing the AMC to ensure that all notification 
required by 38 U.S.C.A. § 5103(a) (including notice pursuant 
to section 3.159(b)(1)) is fully complied with has been 
satisfied.  (Dingess was handed down after transfer of the 
appeal to the Board in August 2005.)  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and private 
treatment records the veteran authorized VA to obtain from 
V.G., DC.  The RO scheduled the veteran for a Central Office 
hearing, which was held before the undersigned in April 2004.  
Thereafter, pursuant to the Board's Remand, in the December 
2004 VCAA notice referenced above, the AMC asked the veteran 
to identify all VA and non-VA medical treatment providers who 
had treated him for his degenerative joint disease of the 
lumbar spine since his discharge from active duty service in 
January 1956.  He was asked to complete a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) for 
each medical facility he identified, particularly for 
treatment he reported he received from Dr. W.U.  In a 
statement dated in December 2004, the veteran reported that 
he received treatment for his back disability from his 
medical colleagues and that he first received treatment from 
Dr. K.F. in 1957, who was now deceased and his records no 
longer existed.  He further indicated that he next received 
treatment for his back from Dr. J.P., but he retired in 1999 
and he no longer had records; he thereafter received 
treatment from Dr. W.U.  The veteran prepared a VA Form 21-
4142 for Dr. W.U., and the AMC in turn requested treatment 
records from Dr. W.U. for the period identified by the 
veteran-1980 to 2002.  The claims file shows that Dr. W.U. 
forwarded treatment records dated from October 1992 to June 
2002.  

The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the AMC complied with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     

Evidence 

The service medical records show that the veteran's spine was 
clinically evaluated as normal at his pre-induction 
examination conducted in February 1952.  It was noted that he 
had a "mild right hydrocele, transilluminated" considered 
nondisabling.  In May 1955, clinical records show that the 
veteran complained of pain in his right testicle and right 
groin and that he was diagnosed and treated for epididymitis, 
acute, nonvenereal, right side, cause unknown.  He spent 24 
days in the hospital.  The treatment records, including the 
narrative summary, doctor's progress notes, and nursing 
notes, were absent any complaints of or treatment for a low 
back injury or low back pain during this episode.  The 
January 1956 separation examination report showed that the 
veteran's spine was clinically evaluated as normal.  The 
examination revealed that the right testicle was slightly 
atrophic and hard, and the examiner referenced the 
"orchitis" [actually, epididymitis] episode documented in 
service. 

In the veteran's initial claim for compensation benefits 
received by the RO in May 1965, his complaints were confined 
to the in-service epididymitis episode and residual atrophy 
of his right testicle.  The June 1965 VA examination report 
noted a diagnosis of atrophy of the right testis.  No 
complaints referable to the lower back were noted.  An August 
1965 rating decision shows that service connection was 
established for atrophy of the right testis.  In a claim 
filed in December 1971, the veteran asked for an increased 
disability rating.  No associated low back problems were 
mentioned at that time.  A May 1972 Certificate of Attending 
Physician prepared by Dr. J.P. showed that the veteran was 
diagnosed with total atrophy of the right testicle with 
retraction of the testicle and cord.  No associated low back 
problems were mentioned at that time.  

In January 2002, the veteran filed the instant claim for 
compensation benefits for degenerative disc disease of L4-L5 
and L5-S1.  He included a history of health care he 
reportedly received for his low back since his discharge from 
service (1956 to 2000).  He maintained that within 24 hours 
after an extremely difficult lift of a patient from a therapy 
table, he experienced pain and spasm on the right side of his 
low back and right buttock in addition to the severe 
testicular pain and swelling, although not to the same degree 
as the testicular pain.  He contended that hospital care was 
rendered for the major diagnosis, epididymitis, but bed rest, 
medication, and ice packs made the acute pain in his low back 
improve.  He indicated that he never had back pain prior to 
the sprain to his right low back and buttock in May "1995" 
[1955], and that ever since then, he had had acute attacks of 
right low back, buttock, and leg pain.  He also reported that 
he was a chiropractor.  In a January 2002 statement, the 
veteran's wife reported that the veteran sustained an injury 
to his low back simultaneous to the injury to his right 
testicle and that treatment was primarily rendered for the 
testicle trauma, but it had the additional effect of 
alleviating the veteran's acute right low back, buttock, and 
leg pain.  The veteran's wife maintained that over the years 
the veteran had been treated for a chronic sacro-iliac sprain 
with pain into the right buttock and from time to time pain 
into his right leg.  

Records dated from December 2000 to May 2002 from V.G., DC 
showed that the veteran complained of low back pain that 
radiated into his right buttock for which he received 
treatment.  The records also showed that the veteran reported 
a positive history for low back pain for over 40 years or 
since 1955.  

In a September 2002 letter, Dr. W.U. reported on the in-
service injury to the veteran's right testicular area that 
reportedly also involved his low back.  Dr. W.U. noted that 
the veteran had had low back problems throughout the years 
and that the veteran was initially seen by him 18 years ago 
for low-back problems.  At that time, back pain was noted in 
the mid low back with radiation to both buttocks and into the 
thighs.  Dr. W.U. indicated that the veteran had been treated 
with chiropractic care, physical therapy, and anti-
inflammatory medications.  Dr. W.U. noted that current x-rays 
had showed marked degenerative changes in the low back area 
with narrowing of the two lower discs in the back (L4-L5 and 
L5-S1).  Dr. W.U. maintained that he reviewed the veteran's 
records and opined that the veteran's current back disorder 
was clearly related to the low back strain he received in 
service that also caused his epididymitis.  Dr. W.U. noted 
that the veteran's back was currently quite symptomatic, and 
he contended that he felt strongly that this was a service-
connected disability.  

In the December 2002 Notice of Disagreement and attached 
statements, the veteran reiterated his contention as to the 
etiology of his current low back disorder.  In addition, he 
explained that upon his discharge from the military hospital, 
he informed two service physicians of his ongoing low back 
pain who he indicated opined that he suffered a low back 
strain with minimal sciatica that should be treated with 
physical therapy.  The veteran maintained that since he was 
the NCO [Non-Commissioned Officer] in charge of the Physical 
Therapy Clinic, he was able to outline his own course of 
therapy.  He indicated that he was also treated by two 
physical therapists from mid June until July and then on a 
PRN [as occasion requires] basis until he was discharged from 
service.  He noted that immediately after his discharge from 
service he went into private practice as a licensed Doctor of 
Chiropractic, and he enlisted the aid of his colleagues, 
orthopedic surgeons, and general practitioners to treat his 
low back.  He maintained that as a professional courtesy they 
treated his back on a pro bono basis.  

At the April 2004 Central Office hearing, the veteran 
provided testimony that was similar to statements of record 
discussed above with respect to the circumstances surrounding 
the injury that he maintained occurred to his low back during 
service. 
In addition, the point was made that given the veteran's 
expertise in physical therapy, he was able to treat himself 
on his own.  The veteran maintained that the back strain he 
sustained during service progressed to joint disease and that 
he continuously treated himself or received treatment from 
others throughout the years since his discharge from service. 

In an April 2004 statement, M.P. reported that she started to 
work for the veteran in the fall of 1958 and remained his 
assistant for 25 years, retired from full time work in 1983, 
but returned to the office on a part time basis until 1990.  
M.P. further reported that she recalled many incidences in 
which the veteran had back problems for which he received 
treatment.  M.P. noted that the veteran asked her if they 
kept any files that dated back to 1958 or older.  M.P. 
related that files over 11 years old were destroyed.  

In a December 2004 letter, Dr. J.P. reported that in the 
early 1960s, the veteran consulted him on a variety of health 
related issues.  Dr. J.P. indicated that the veteran's major 
complaint from the onset of their doctor patient relationship 
was for his intermittent low back pain of several years' 
duration with occasional right leg pain.  Dr. J.P. maintained 
that it was reasonable to relate the onset of this condition 
to the "severe acute low back sprain" the veteran sustained 
while stationed at the hospital in West Point.  Dr. J.P. 
noted that three to five years post trauma the veteran's 
discs began to show signs of desiccation and chronic pain 
ensued.  Dr. J.P. indicated that the veteran's specialty was 
acute and chronic rehabilitation of musculoskeletal 
conditions, and therefore he could best treat his low back 
problems at his office.  Dr. J.P. related that he could 
safely estimate that the veteran called on him on dozens of 
occasions from the 1960s through the 1980s for medication 
related to his low back pain and right sciatica.  Dr. J.P. 
reported that he was retired from practice and that any of 
his records related to the care rendered to the veteran, as 
minimal as they might be when treating or consulting with a 
fellow health care provider, were no longer available.  

Records dated from October 1992 to June 2002 from Dr. W.U. 
are absent any complaints or treatment for a low back 
disorder. 

Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

Analysis

According to Dr. W.U.'s September 2002 letter and V.G.'s 
records, the veteran has degenerative changes of the lumbar 
spine accompanied by low back pain that primarily radiates 
into his right buttock.  Thus, a current disability is shown 
by the medical evidence of record.  The veteran's service 
medical records, however, are completely devoid of any 
complaints or treatment for low back pain or a severe low 
back sprain, and there is no contemporaneous evidence of a 
back disability for many years after service.  See Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Nevertheless, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

The Board must account for the evidence it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  The evidence against the claim in 
this case is the absence of any treatment of a back injury in 
service, while being treated for another disorder the veteran 
states occurred at the same time, as well as the absence of 
any contemporaneous mention of a back disability for many 
years after service.  However, Dr. W.U. and Dr. J.P. have 
both provided favorable nexus opinions, based on their 
recollections of treatment of the veteran many years ago.  
His wife and previous personal assistant have both provided 
statements attesting to the longstanding back disability.  
Moreover, in this case the veteran is a chiropractor, and, 
hence, competent to report his inservice injury, and the 
resulting disability.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Where there is "significant evidence in support 
of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  
While the Board need not accept an opinion based on 
inaccurate history, the mere fact that a statement is 
provided by the veteran does not mean that it is inaccurate.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
Board finds the veteran's explanation for the lack of 
treatment records to be credible, i.e., that his treatment, 
both in service and after, was often, in essence, off the 
record, as provided by himself, or by others as a 
professional courtesy.  

Moreover, there is no negative nexus opinion in this case.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board 
must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  There is favorable medical opinion 
evidence of record that causally links the veteran's current 
low back disorder to an incident of his military service.  
The evidence in the veteran's favor is not directly 
contradicted by evidence, and the veteran has provided a 
reasonable explanation for the absence of most of the 
treatment records.  In view of these factors, the Board finds 
there to be an approximate balance of positive and negative 
evidence in regard to the matters of service incurrence and 
nexus.  Under these circumstances, the benefit-of-the-doubt 
rule must be applied, and service connection for degenerative 
joint disease of the lumbar spine is warranted as a result.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted. 



____________________________________________
KAY HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


